Order, dated June 1, 1960, granting defendant’s motion for a stay of proceedings and directing service of bill of particulars, and denying plaintiffs’ cross motion to strike defendant’s answer, modified, on the law, to deny the stay of proceedings by deleting the final paragraph of such order, and the order is otherwise affirmed, without costs. While subdivision 6 of section 4 of the Commercial *682Rent Law <L. 1945, di. 3, as amd.) provides that the agreed rent is the emergency ■rent until changed in the manner authorized by the statute, the same section, in subdivision 1 thereof, authorizes the stay only in proceedings brought thereunder. .Such stay is evidently not related to proceedings instituted by a tenant-under section 2 of such statute (cf. Matter af Best Bight Slipper Co. [Barocas], 276 App. Div. 837, affd. 300 N. Y. 730). Concur — Botein, P. J., Breitel, McNally >and Stevens, JJ.